PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/900,239
Filing Date: 20 Feb 2018
Appellant(s): Caird et al.



__________________
Jacob P. Beers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/23/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/10/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
The present Appeal Brief focuses on the subject matter in independent Claims 1, 10, and 19 and the rejection thereof.
Appellant’s arguments are based on the following three topics:
1. There is no prima facie case of obviousness as the cited references fail to suggest all limitations in the claimed subject matter.
Appellant’s arguments:
A. “G.8032 standard taught in G8032 teaches a completely different mechanism to determine the topology. G8032 discloses that a topology change signal is generated whenever the sub-ring performs a protection switching event (see pg. 17, lines 22-26 of G8032), which change signal is used by the flush logic to delete pairs on both ring ports (see pg. 36, lines 30-32). Such use of a topology change signal is not a detection of transformations or lack of transformations in a control frame, and in particular, an active detection of a presence of adjustments to values by one of the terminal network elements in the received control frames and a presence of an extra tag inserted by the one of the terminal network elements in the received control frames. Thus, G8032 does not teach or suggest the transformations (or lack of transformations) for determining the topology as required in the claims” (p.8 of Appeal Brief).
B. “in Holness, topology information is appended to and extracted from an R-APS message. First, an R-APS message is not a control frame. Second, such appending and extracting unique ring node 
C. “Holness discloses the appending of topology information within an R-APS message and the extraction thereof, and G8021 discloses that control frames can have changes and transformations, neither suggest the detection of such changes ( or lack thereof) in order to determine the topology of a G.8032 ring. Indeed, the combination of Holness with the teachings of G8021 merely result in the use of R-APS messages for piggybacking topology information and control frames that can be changed/transformed” (p.9 of Appeal Brief).
Examiner respectfully disagrees with the Appellant's arguments. 
Regarding item A above, as per applicant’s comment, “G8032 discloses that a topology change signal is generated whenever the sub-ring performs a protection switching event (see pg. 17, lines 22-26 of G8032), which change signal is used by the flush logic to delete pairs on both ring ports (see pg. 36, lines 30-32). Such use of a topology change signal is not a detection of transformations or lack of transformations in a control frame”, examiner would like to respond that the office action did not rely on above teaching of G.8032 for topology change detection. The claim, in fact, requires no flushing and that is disclosed by Holness, as per office action, “ ([0046], lines 1-4, " Using the ring topology discovery mechanisms, an embodiment of the present invention prevents the need to flush the ring node Forwarding Databases ("FDBs") during a protection and recovery switch"; [0084], lines 10-11, "As a result of this reconfiguration, no flooding occurs over the ring due to protection and recovery switching").
In last office action, examiner cited G.8032 in reference to disclosure by Holness which in [0043] states, “One embodiment of the present invention extends ITU-T G.8032 Ethernet Ring Automated Protection Switching ("R-APS") messages over the ring to optionally piggyback topology information. 
G.8032 discloses switching coordination among Ethernet nodes, as disclosed by G8032, “The ERP switching mechanism requires the R-APS protocol to coordinate the switching behavior among all Ethernet ring nodes. The R-APS protocol communication is performed using R-APS messages. R-APS messages are transmitted and received during an ERP control process. The ETHDi/ETH adaptation function (ETHDi/ETH_A [ITU-T G.8021]) function in [ITU-T G.8021] extracts ETH_CI_RAPS information from a received R-APS message and sends the ETH_CI_RAPS information to the ERP control process. A received R-APS message is also forwarded to the ETH_FF. The ETHDi/ETH_A function also generates R-APS messages using the ETH_CI_RAPS information received from the ERP control process. 
R-APS messages are forwarded using an ETH_FF function for R-APS traffic, represented in Figure 9-4 as R-APS_FF. Traffic, other than R-APS traffic, is forwarded by use of other ETH_FF functions, represented in Figure 9-4 as Service_FF. R-APS messages use a dedicated VLAN. Only one traffic VLAN is depicted in Figure 9-4. More traffic VLANs could be supported using multiple Service_FFs” (G8032, §9, p. 10).
Insertion of signature may be considered a modification to the control message, and thus examiner does not agree with applicant’s comment in item A above, “G8032 does not teach or suggest the transformations (or lack of transformations) for determining the topology as required in the claims”.
Applicant’s comment regarding “a presence of an extra tag inserted by the one of the terminal network elements in the received control frames” is disclosed by G8021, as was presented in the last office action. 
Regarding item B, examiner does not agree with applicant’s statement that “an R-APS message is not a control frame”. As per G.8032, “The ERP switching mechanism requires the R-APS protocol to coordinate the switching behavior among all Ethernet ring nodes. The R-APS protocol communication is performed using R-APS messages. R-APS messages are transmitted and received during an ERP control process (§ 9.3), and “the received R-APS message requests to switch and it has a higher priority than any other local request” (§ 9.2 protection switching triggers). R-APS is a control message used by R-APS protocol.
Regarding item C, Holness teaches, as cited by the applicant, "unique ring node signature information". Last office action (dated 6/10/2020), stated,
“[0043] One embodiment of the present invention extends ITU-T G.8032 Ethernet Ring Automated Protection Switching ("R-APS") messages over the ring to optionally piggyback topology information. This mechanism specifies how each ring node embeds unique ring node signature information in various R-APS messages. The R-APS messages provide a cumulative view of ring node signatures, allowing each ring node to determine the overall ring topology”; 
[0044] Another embodiment of the present invention utilizes per hop IEEE 802.1 ag or ITU-T Y.1731 continuity check protocol messages over the ring. This mechanism introduces a G.8032 R-APS message, which is a type of continuity check message ("CCM") that circulates the ring. At each hop, a ring node inserts a ring node signature in the R-APS CCM being circulated around the ring);
[0056] (lines 9-15) “The Signature field 46 should contain, at a minimum, a Ring unique node identifier, such as a nodal MAC address, or node identifier. The Signature field 46 may optionally contain additional nodal information, such as one or more of the following (but not limited to): a text label, nodal state, port(s) state, RPL owner, fault condition, configuration information”; the modification/transformation of the signature field TLV carries Ethernet Ring node information; 
[0062], lines 9-12, “The route director 32 of the receiving node extracts the topology contents of 
The disclosure in Holness clearly states about the inserted signature details in [0056]. Receiving node determines the topology based on the information inserted by another node in the network, as stated above in [0043], “The R-APS messages provide a cumulative view of ring node signatures, allowing each ring node to determine the overall ring topology”.
Any insertion or deletion of information in the R-APS message may be considered transformation of the R-APS message and therefore applicant’s argument that in Holness topology is “not determined based on a presence or lack of presence of transformations in a control frame” is not valid.
2. There is no articulated reason for obviousness in the Final Office Action, and there is no motivation to combine the references.
Appellant argues, “Applicant respectfully notes the Final Office Action merely concludes that "[i]t would have been obvious to one of ordinary skill in the art to use information provided in G8021 and combine with Holness to implement the methodology for Ethernet transport" Here, the Office uses this language after merely listing the separate teachings of Holness and G8021 with no articulated reason for obviousness or motivation to combine. Indeed, the Office does not articulate how or why the piggybacking of topology information within R-APS messages of Holness would be combined with the control frames of G8021 to teach or suggest the requirements of claims 1, 10, and 19” (p.10 of Appeal Brief).
Examiner respectfully disagrees with the Appellant's arguments. The obviousness of combining information from G.8021 was for the claim element, “a presence or absence of an extra tag inserted by the one of the terminal network elements in the received control frames”. Holness does not disclose “extra tag”. G.8021 discloses the “extra tag” and also discloses, “Ethernet transport network 
About insertion of the tags, G8021 discloses, “In a tagged frame (C-VLAN and S-VLAN tagged) a tag control information (TCI) field follows the TPID field. This field consists of a priority code point (PCP), VLAN ID (VID) and canonical format identifier (CFI) for C-VLAN tagged traffic units, or drop eligible indicator (DEI) field for S-VLAN tagged traffic units”, “Adding a VLAN tag hides the OAM information, and transforms an ETH_CI OAM traffic unit into a tagged ETH_AI Data traffic unit” (§ 9, p.121) and described in Figure 9-3 – ETH adapted information. A person of ordinary skill in the art would be motivated to combine teaching of G8021 with Holness to add the Ethernet transport capabilities with priority information and drop eligibility requirement for a particular traffic unit.

3. The only suggestion for determining the topology of the G.8032 ring based on looking at the control frames and the transformations thereof is in Applicant's disclosure.
Appellant argues, “Applicant agrees the G8021 discloses that control frames can be changed/transformed. However, the prior art references do not suggest nor would one of ordinary skill in the art be led to use the detection of such transformations and a lack of transformations occurring at terminal network elements of the received control frames to determine a topology of a G.8032 ring, let alone where those transformations include "any of a presence of adjustments to values by one of the terminal network elements in the received control frames and a presence of an extra tag inserted by the 
Examiner respectfully disagrees with the Appellant's arguments. Determination of network topology, irrespective of whatever method is applied, requires some kind of control frame/message transmission and detection of the same. Holness extends the R-APS messages of G.8032 and a person of ordinary skill may combine with G.8021 to come up with the claimed invention with network elements in the G.8032 ring by adding/extracting information to the R-APS message as suggested by G.8021. The motivation to combine the disclosures have been discussed above. 
Examiner would further like to add, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                      

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                                                                                                                                                                                                                          
Conferees:

/PETER CHEN/Primary Examiner, Art Unit 2462
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462                                                                                                                                                                                                                                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.